THE STATE OF TEXAS
                                         MANDATE
TO THE 71ST DISTRICT COURT OF HARRISON COUNTY, GREETINGS:
       Before the Court of Appeals for the Sixth Court of Appeals District of Texas, on the 18th
day of November, A.D. 2014, the cause upon appeal to revise or reverse your Judgment was
determined; and therein our said Court made its order in these words:

Matador Production Company,                               No. 06-14-00015-CV
Appellant
                                                          Trial Court No. 07-0808
                   v.

Weatherford Artificial Lift Systems,
Inc., Appellee


       As stated in the Court’s opinion of this date, we find reversible error in the judgment of
the court below. Therefore, we reverse the judgment of the trial court and remand the cause for
further proceedings consistent with this opinion.
       We further order that the appellee, Weatherford Artificial Lift Systems, Inc., pay all costs
of this appeal.
       WHEREFORE, WE COMMAND YOU to observe the order of our said Court in this
behalf, and in all things to have it duly recognized, obeyed, and executed.
       WITNESS, the Hon. Josh R. Morriss, III, Chief Justice of our said Court of Appeals, with
the seal thereof annexed, at the City of Texarkana, this the 12th day of June, A.D. 2015.

                                                             DEBRA K. AUTREY, Clerk